UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1676


SANDRA B. RANDOLPH,

                  Plaintiff - Appellant,

             v.

NEW HANOVER COUNTY REGISTRAR OF DEEDS REBECCA TUCKER SMITH,
in her individual capacity, and in her capacity as New
Hanover County Registrar of Deeds,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (4:06-cv-00233-FL)


Submitted:    April 21, 2009                  Decided:   May 14, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angela Gray, GRAY NEWELL, LLP, Greensboro, North Carolina, for
Appellant. James R. Morgan, Jr., Mary Craven Adams, WOMBLE
CARLYLE SANDRIDGE & RICE, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sandra B. Randolph appeals the district court’s order

granting summary judgment for Defendant on Randolph’s claims of

racial discrimination.       We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.       Randolph v. New Hanover County Registrar

of   Deeds,    No.   4:06-cv-00233-FL      (E.D.N.C.   May   6,   2008).      We

dispense      with   oral   argument    because    the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2